Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 08/15/2022.
Claims 1-4 and 7-32 are pending.
Claims 5 and 6 are cancelled.
Claims 31 and 32 are added new.


Allowable Subject Matter
Claims 1-4 and 7-32  are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to method, device and product for wireless networks including Radio Access Networks (RANs) that utilize an Integrated Access Backhaul (IAB) architecture to wirelessly relay traffic between a core network and User Equipment ("UEs") using performance or reliability associated with each base station or node of the RAN, total system bandwidth to maximize network performance.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a method for wireless communication at a user equipment (UE), comprising a particular combination of elements, specifically “
identifying a mapping pattern for receipt of the plurality of transport blocks and the repetitions based at least in part on the plurality of resources being partitioned into consecutive subunits based at least in part on the periodic interval and a quantity of the plurality of transport blocks, wherein each of the consecutive subunits includes resources spread over each subband of the frequency hopping pattern and at least one instance of each of the plurality of transport blocks; 
determining an index of a subunit comprising a resource of the plurality of resources based at least in part on dividing an index of a slot that comprises the resource by a least common multiple of a product of multiplying the quantity of the plurality of transport blocks by the interleaving granularity and a quantity of slots comprised by the periodic interval and rounding a quotient of the division down to a nearest integer; determining, for the resource, an index associated with the plurality of transport blocks based at least in part on the interleaving granularity, the index of the subunit, and a value of a cyclic shift applied with the subunit;”.

Independent claim 19, 29 and 30 also have similar features.

As best understood, claim 29 describing an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled to the processor, and instructions stored in the memory and executable by the processor, discloses a structure.
Similarly claim 30 describing an apparatus for wireless communications at an access network entity, comprising: a processor, memory coupled to the processor, and instructions stored in the memory and executable by the processor, discloses a structure.

None of the prior art of references or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 19, 29 and 30 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this, independent claims 1, 19, 29 and 30 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Accordingly, independent claims 1, 19, 29 and 30 are allowed for the above reasons.
Dependent claims 2-4, 7-18, 20-28 and 31-32 being dependent on independent claims 1, 19, 29 and 30, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HAN  et al. (WO 2018063845 A1), describing SUPPORT OF FREQUENCY HOPPING WITH DIFFERENT NUMBER OF PHYSICAL RESOURCE BLOCKS IN DIFFERENT HOPPED FREQUENCY REGIONS
Luo et al. (US 8891462 B2), describing Methods And Apparatuses For Downlink Channel Resource Assignment
YU et al. (US 20220052797 A1), describing Information Transmission Method And Communications Device
Dinan, I. H. (US 20200120702 A1), describing Radio Resources Configuration Signaling In A Wireless Network
Li  et al. (US 20190306861 A1), describing Signaling Of Frequency Domain Resource Assignment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413